Title: To Alexander Hamilton from Daniel Jackson, 18 February 1800
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            Newport February 18th 1800
          
          I send you a Copy of a letter from  Wm. Simmons Esq. Accountant Office—directed to me at  Boston—which I have this day received, wherein he considers me not as a permanent Commandant, nor entitled to my extra Rations.
          Sir, I am sorry to trouble you on this occasion, but as this lays me under a  double embarrassment, by not having Quarters provided for  me by Government on the Garrison, and the extra expences of being obliged to take them in a Town.  I doubt whether the extra Rations & my pay will support me? I did not enter into the Service to accumulate an interest; neither  do I wish to exhaust, that little I have gained by my own industry. My intentions were, when the subsisting difference had subsided, and when my service was not required to return again to a private life
          I wish Sir your influance  & direction respecting the Rations and in your determination I shall acquiece with pleasure.
          Sir I am with great consideration & respect Your obdt. Servt.
          
            D Jackson—
          
          Major General Hamilton New York—
        